PER CURIAM.
Motion- for an appeal from the Mason Circuit Court. Judgment of conviction for unlawfully and knowingly receiving stolen property. Six months in jail. There is no transcript of evidence in the record. Therefore, the only question before us is whether or not the indictment supported the verdict. Spencer v. Commonwealth, 250 Ky. 370, 63 S.W.2d 288. Appellant does not attack the sufficiency of the indictment and an examination of it reveals that it complies with the Statute. KRS 433.290.
Judgment affirmed.